Citation Nr: 0724416	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 18, 2002 for 
service connection for bilateral hearing loss (also known as 
defective hearing) and tinnitus.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran's claim was remanded by the Board in October 
2006.


FINDINGS OF FACT

1.  A May 18, 1992 Board decision denied the veteran's claim 
for service connection for bilateral hearing loss and for 
tinnitus.

2.  Following the May 1992 Board denial, VA received a letter 
addressed to the VA Secretary which was received on July 13, 
1995 and which the Board considers a request to reopen the 
claims of service connection for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for an earlier effective of July 13, 1995, but 
no earlier, have been met for the grant of service connection 
for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q)(r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In this case the RO issued the appellant the required VCAA 
notice in October 2006, subsequent to the February 2003 
rating decision which granted the claims of service 
connection for hearing loss and tinnitus and assigned 
disability ratings and effective dates.  Since the notice was 
issued subsequent to the rating decision on appeal, there was 
notice error with respect to the timing of the notice.  In a 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), the court held that all VCAA 
notice errors are presumed prejudicial, not just with regard 
to the first element notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir 2007).  A notice error requires reversal unless 
VA can show the error did not affect the essential fairness 
of the adjudication.  Id. at 13-14.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14.  

In this case, the notice error was cured since after the 
proper notice was received, the veteran had an opportunity to 
submit argument in response to the notice, and the claim was 
readjudicated following the issuances of such notice.  The 
Board therefore concludes that the veteran will not be 
prejudiced from an adjudication of the appeal at this 
juncture.

The Board observes that the duty to assist has been 
satisfied.  All appropriate documentation and records have 
been associated with the claims file. 

History

The veteran asserts that he should be granted service 
connection for bilateral hearing loss and tinnitus effective 
from 1970.  He maintains that a VA examination at that time 
showed him to have hearing loss and that he was denied at 
that time because his service medical records were 
unavailable.  The veteran has also stated that there was some 
sort of fraud because one copy of his September 1965 entrance 
examination report contains no hearing acuity measurements 
and another copy of that same report includes hearing acuity 
measurements on it.  

By rating action in July 1971, the RO denied the veteran's 
claim for service connection for right ear hearing loss.  The 
veteran did not appeal that decision.  In May 1992, the Board 
issued a decision denying the veteran's claims for service 
connection for tinnitus and left ear hearing loss, and 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
right ear hearing loss.  

The Board notes that in July 1995 the veteran wrote that he 
had not received the May 1992 decision at the time it was 
issued due to an address change.  The veteran did not notify 
VA of his change of address until February 1994.  There is 
nothing in the record indicating that the decision was 
returned to VA as undeliverable.  The Court of Appeals for 
Veterans Claims has held that it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of VA to turn up heaven 
and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

Subsequent to the May 18, 1992 Board decision, VA received a 
March 1, 1994 letter from the veteran's Congressman.  In this 
letter, the Congressman noted that the veteran was not aware 
that his claim had been denied in May 1992 due to an address 
change.  The Congressman requested that some consideration be 
given to the veteran since he missed his appeal timeframe 
based on the address change.  The Congressman requested that 
the veteran be granted a waiver and be given an opportunity 
to appeal the May 1992 Board decision.  On July 13, 1995, VA 
received a letter from the veteran to the Secretary.  In that 
letter, the veteran explains what had transpired regarding 
his claim of service connection for hearing loss and 
tinnitus.  He also described the basis for why service 
connection for hearing loss and tinnitus should be granted.  
The RO responded to the letter in August 1995, however, they 
did not readjudicate the claim.  On July 18, 2002, the 
veteran submitted a request to reopen his claims of service 
connection for bilateral hearing loss and tinnitus.

In its February 2003 rating decision, the RO determined that 
new and material evidence had been submitted and granted he 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus.  The RO assigned an effective date of 
July 18, 2002 for the grant of service connection for each of 
these disabilities.

Analysis

Contrary to the veteran's assertions, the Board notes that 
the veteran's service medical records were of record and 
considered at the time of the July 1971 final rating 
decision.  The service medical records and the September 1965 
service entrance examination report are specifically 
discussed in the July 1971 rating decision.  With respect to 
the veteran's claim that some sort of fraud was committed 
because one copy of the entrance examination report contains 
hearing test results and another copy of that same 
examination report does not contain hearing test results, the 
Board is not convinced that any defacement of the veteran's 
service medical records occurred.  The VA received the 
service medical records as supplied by the service department 
and VA is unaware of any tampering with the veteran's 
records.  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), 
(r).  In short, the effective date for service connection 
based on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant, representative, or 
member of Congress may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2006).  VA must look to all communications from a 
claimant, his representative or member of Congress that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

Following the May 1992 final decision, the Board finds that 
the July 13, 1995 written communication from the veteran to 
the Secretary of VA represented an informal claim of service 
connection for bilateral hearing loss and tinnitus.  In that 
written communication, the veteran evidenced a belief that he 
was entitled to service connection for bilateral hearing loss 
and tinnitus.  As such, this written communication must be 
considered an informal claim.  VA failed to forward an 
application form to the claimant after receipt of the July 
1995 informal claim.  As a result the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  

The Board will examine whether an earlier claim was filed 
between the May 1992 final Board decision and the July 1995 
informal claim.  The Board notes that on March 3, 1994, the 
veteran's Congressman wrote a letter on behalf of the veteran 
concerning the claims which were denied in the May 1992 Board 
decision.  The Board notes that the May 1992 decision denied 
several issues, including denying the veteran's application 
to reopen the claims of service connection for a bilateral 
knee disorder, right ear hearing loss and ottis media.  The 
decision also denied the claim of service connection for 
tinnitus and for a left ear hearing loss.  In the March 1994 
correspondence, the Congressman noted that the veteran did 
not know that his appeal to the Board had been denied, and 
the Congressman requested that the veteran be granted a 
waiver to file an appeal past the timeframe required.  This 
written correspondence does not indicate an intent to reopen 
his claims, but to appeal the decision of the Board.  In 
fact, VA sent a March 1994 letter to the Congressman giving 
him information on the process for appealing a Board decision 
and informed him that the Court of Veterans Appeals (Court) 
was not part of VA and that he would have to make his request 
to file an appeal of the Board's decision with the Court.  
There are no written communications from the Congressman 
expressing a desire to file any claims with VA.  In light of 
the foregoing, the Board concludes that the March 3, 1994 
communication from the veteran's Congressman cannot be 
considered an informal claim pertaining to the issues of 
service connection for bilateral hearing loss and tinnitus.

Therefore, since July 13, 1995 has been determined to be the 
date of the claim, an earlier effective date of July 13, 1995 
is warranted for the grant of service connection for hearing 
loss and tinnitus.  

The Board notes that the veteran contends that an effective 
date from 1970 should be assigned.  In Rudd v. Nicholson, 20 
Vet. App. 296 (2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of earlier effective dates.  A freestanding claim 
for earlier effective dates, once the appeal becomes final, 
attempts to vitiate the rule of finality.  While the prior 
final decision in this case is a Board decision the same 
analysis is applicable.  The Board notes that the veteran has 
not asserted that there was CUE in the May 18, 1992 Board 
decision.  Thus, any attempt to overcome finality of the May 
18, 1992 Board decision by raising a freestanding claim must 
be dismissed.  Therefore, an effective date prior to May 18, 
1992 is not assignable.

The Board notes that there are no claims filed between the 
May 18, 1992 final Board decision and his informal claim of 
July 13, 1995.  Thus, the Board finds that an earlier 
effective date of July 13, 1995, but no earlier, is warranted 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


ORDER

Entitlement to an earlier effective date of July 13, 1995, 
for entitlement to service connection for bilateral hearing 
loss and tinnitus is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


